Peremptory mandamus order directing the treasurer of the village of Massapequa to pay to the town of Oyster Bay, out of surplus funds, the sum of $5,977.56, with interest, being the unpaid balance of a judgment representing installments of interest on bonds issued for the Massapequa water district, and in the event of the non-existence of surplus funds, to include said sum in the annual budget for the year 1936-1937 and pay it, with interest, to the petitioner; and further directing the trustees of the village to include in the budgets for the coming years the amounts due or to become due during the period for which each budget is made up. Peremptory mandamus order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.